Filed 10/22/20 Charles T. v. Superior Court CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    CHARLES T.,
                                                                                             F081610
           Petitioner,
                                                                            (Super. Ct. Nos. 18CEJ300168-3,
                    v.                                                              18CEJ300168-4)

    THE SUPERIOR COURT OF FRESNO
    COUNTY,                                                                               OPINION
           Respondent;

    FRESNO COUNTY DEPARTMENT OF
    SOCIAL SERVICES,

           Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Leanne L.
Le Mon, Commissioner.
         Charles T., in pro. per., for Petitioner.
         No appearance for Respondent.
         Daniel C. Cederborg, County Counsel, and Lisa R. Flores, Deputy County
Counsel, for Real Party in Interest.


*        Before Levy, Acting P.J., Smith, J. and Meehan, J.
                                          -ooOoo-
       Petitioner Charles T. (father), in propria persona, seeks an extraordinary writ from
the juvenile court’s orders issued in August 2020 at a contested 18-month review hearing
(Welf. & Inst. Code, §366.22)1 as to his now two-year-old daughter F.T. and a combined,
contested six- and 12-month review hearing (§ 366.21, subds. (e) & (f)) as to his now 20-
month-old daughter Z.T., terminating reunification services and setting a section 366.26
hearing scheduled for December 14, 2020. We conclude his petition fails to comport
with the procedural requirements of California Rules of Court, rule 8.4522 regarding
extraordinary writ petitions and dismiss the petition.
                    PROCEDURAL AND FACTUAL SUMMARY
       Dependency proceedings were initiated in June 2018 when the Fresno County
Department of Social Services (department) took then six-month-old F.T. and her half-
sisters, four-year-old Autumn and three-year-old Serenity, into protective custody
because father and the children’s mother, M.H. (mother), engaged in domestic violence.
The parents were homeless and had a history of substance abuse. Autumn and Serenity’s
father was deceased.
       The juvenile court exercised its dependency jurisdiction over the children in
October 2018, removed them from parental custody and ordered reunification services for
the parents. The children were placed in foster care.
       The parents initially made progress in their services plan and retained custody of
Z.T. when she was born in February 2019. At the six-month review hearing in April
2019, the juvenile court continued reunification services for them to the 12-month review
hearing, which it set for September 30, 2019.



1      Statutory references are to the Welfare and Institutions Code.
2      Rule references are to the California Rules of Court.


                                             2.
       However, in June 2019, the parents engaged in domestic violence and tested
positive for drugs. The department took Z.T. into protective custody and placed her with
her siblings in a new foster home. The juvenile court adjudged her a dependent, ordered
reunification services for the parents and set the six-month review hearing for
March 2020.
       On September 30, 2019, the juvenile court conducted a 12-month review hearing
as to Autumn, Serenity and F.T. Father appeared in custody, having been arrested earlier
in the month on felony charges for receiving stolen property. The court found there was
a substantial probability the parents could reunify and continued reunification services to
the 18-month review hearing then scheduled for December 2019.
       Meanwhile, the department ascertained that father was in state prison serving a
three-year sentence.3 It filed a modification petition under section 388, recommending
the juvenile court terminate reunification services for Z.T.
       The juvenile court continued the review hearings as well as the hearing on the
department’s section 388 petition over the ensuing nine months until August 24, 2020. In
its report for the hearing, the department recommended the court terminate reunification
services and set a section 366.26 hearing. Mother was resistant to services and her
progress in resolving her mental health and substance abuse issues was at best minimal.
Any willingness by father to participate in services was thwarted by his incarceration.
Meanwhile, the children were placed together with foster parents who were willing to
adopt them and the only relative interested in custody of all four was the maternal
grandmother. However, she had not completed the approval orientation or consistently
visited the children. The paternal grandparents from Texas were interested in custody of
F.T. and Z.T. and began the Interstate Compact for the Placement of Children process in


3      Elsewhere in the record it states that father was sentenced in October 2019 to
six years in prison and was eligible for parole in July 2023.


                                             3.
October 2019. However, they reported in February 2020 they were not interested in
going through the foster licensing process and were interested only in adoption and only
after parental rights were terminated in Fresno. The State of Texas informed the
department it was not moving forward with the foster licensing process.
       On August 24, 2020, county counsel withdrew the department’s section 388
petition. The court conducted a contested 18-month review hearing as to Autumn,
Serenity and F.T. and a combined, contested six- and 12-month review hearing as to Z.T.
Mother did not appear. Her attorney objected to the department’s recommendation to
terminate reunification services but did not offer any evidence.
       Father appeared in custody and testified he expected to be released in July 2022.
Before he was arrested in September 2019, he completed a parenting class and mental
health and substance abuse assessments. He was participating in weekly therapy for
posttraumatic stress disorder and outpatient substance abuse treatment. He was
compliant with random drug testing and had “some positive tests” for marijuana and for
alcohol “probably … once.” There were no services available to him in prison. Father
was also visiting the three older children unsupervised until Z.T. was removed in June
2019. He had one visit with the children in October 2019 while he was in county jail. He
also had a visit with them sometime in February 2020 before the COVID-19 pandemic
prevented in-person visitation. He planned to place the children with his parents in
Texas, but they did not pass the background check. His alternative plan for placement
was with his younger brother who also lives in Texas. His brother contacted the social
worker, but she had not responded to him.
       Closing argument centered on the reasonableness of father’s visitation. Father’s
attorney argued the department’s failure to arrange only two in-person visits at the county
jail was unreasonable. County counsel argued the department did its best to provide
visitation given the restrictions imposed by the pandemic. He acknowledged father was
entitled to a make-up visit but did not believe that rendered services unreasonable.

                                             4.
       The juvenile court found the department provided the parents reasonable
reunification services and their progress was minimal. The court ordered services
terminated and set a section 366.26 hearing as to all four children.
                                       DISCUSSION
       As a general proposition, a juvenile court’s rulings are presumed correct.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Thus, absent a showing of error,
this court will not disturb them. A parent seeking review of the juvenile court’s orders
from the setting hearing must, as father did here, file an extraordinary writ petition in the
reviewing court. The purpose of writ proceedings is to allow the reviewing court to
review the juvenile court’s orders to identify any errors before the section 366.26 hearing
occurs. Rule 8.452 requires the petitioner to identify the error(s) he believes the juvenile
court made. It also requires the petitioner to support each error with argument, citation to
legal authority, and citation to the appellate record. (Rule 8.452(b).)
       Father’s writ petition provides basic identifying information and the remedies he
seeks (i.e., continued reunification services, custody and a stay of the section 366.26
hearing). Attached is a filing in a family law matter concerning F.T. and Z.T. However,
father does not assert the juvenile court’s rulings issued at the hearing on August 24,
2020, were error. Consequently, we conclude his petition is facially inadequate for
review and dismiss it.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This court’s opinion is final
forthwith as to this court pursuant to rule 8.490(b)(2)(A).




                                              5.